Case 1:18-cv-20864-JLK Document 51 Entered on FLSD Docket 04/06/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                 CASE NO. 18-20864-CIV-KING


 JOSE VELAQUEZ,

          Plaintiff,

 GATOR PARK, INC.,

          Defendant.

                                    /

    ORDER CONTINUING ANY AND ALL COURT PROCEEDINGS PURSUANT TO
                   ADMINISTRATIVE ORDER 2020-34

          THIS CAUSE is before the Court sua sponte. Pursuant to The Third Order Concerning

 Jury Trials and Other Proceedings (Administrative Order 2020-34) which states “All jury trials in

 the Southern District of Florida scheduled on or after March 30, 2020, are continued until July 6,

 2020".    The Court may issue other Order concerning future continuance as necessary and

 appropriate. Therefore, it is

          ORDERED, ADJUDGED, and DECREED that the Final Pretrial Conference hearing

 currently set for May 1, 2020 is continued (to be reconsidered and/or reset by separate order).

          DONE and ORDERED in chambers at the James Lawrence King Federal Justice Trial

 Building and United States Courthouse, Miami, Florida, this 6 th day of April, 2020.




                                                      JAMES LAWRENCE KING
                                                      UNITED STATES DISTRICT JUDGE
 Copies furnished to:
 All Counsel of Record
